PER CURIAM.
We affirm the summary denial of Appellant’s postconviction motion in all respects except claim seven, which was predicated on the alleged failure of trial counsel to communicate a plea offer from the State. The trial court summarily denied this claim based upon the State’s response that no such plea offer occurred. This response does not conclusively negate the legally sufficient assertion in the motion. It merely advances a disputed fact that must be resolved in an evidentiary hearing. Accordingly, we reverse as to claim seven only and remand this cause for an evidentiary hearing or for the attachment of other portions of the record that conclusively negate the claim.
AFFIRMED in part; REVERSED in part, and REMANDED.
ORFINGER, C.J., TORPYand COHEN, JJ., concur.